892 F.2d 80
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Reginald WHIGHAM, Petitioner-Appellantv.Dale FOLTZ, Respondent-Appellee
No. 88-1672.
United States Court of Appeals, Sixth Circuit.
Oct. 19, 1989.

Before BOYCE F. MARTIN, Jr., Circuit Judge.

ORDER

1
We have received today an order from the Supreme Court vacating our order and remanding to our court.


2
Pursuant to that order, the judgment of the district court is hereby vacated.   The request for in forma pauperis status is granted, and the case is remanded for further consideration in light of Harris v. Reed.